21-30107-hcm Doc#25 Filed 03/26/21 Entered 03/26/21 16:24:37 Main Document Pg 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    EL PASO DIVISION


    IN RE:                                         §
                                                   §
    PDG PRESTIGE, INC.,                            §                   Case No. 21-30107
                                                   §
    Debtor.                                        §
                                                   §

          MOTION FOR EXPEDITED CONSIDERATION REGARDING MOTION
          OF DEBTOR TO (I) ENTER INTO DEBTOR POSSESSION CREDIT
          AGREEMENT, (II) GRANT PRIMING LIENS UNDER CODE SEC.
          364(D), AND (III) PROVIDE RELATED RELIEF (RE: DOCKET NO. 24)

   TO THE HONORABLE H. CHRISTOPHER MOTT, U.S. BANKRUPTCY JUDGE:

          PDG-Prestige, Inc., debtor and debtor in possession (the “Debtor” or “PDG-P”), files this

   Motion for Expedited Consideration Regarding Motion to (I) Enter into Debtor Possession

   Credit Agreement, (II) Grant Priming Liens Under Code Sec. 364(d), and (III) Provide Related

   Relief and in support thereof would show the Court the following.

          1.      Underlying motion. Motion for Expedited Consideration Regarding Motion to

   (I) Enter into Debtor Possession Credit Agreement, (II) Grant Priming Liens Under Code Sec.

   364(d), and (III) Provide Related Relief (Docket No. 24) (the “DIP Motion”) filed

   contemporaneously herewith.

          2.      Basis for expedited consideration. Expedited consideration of the DIP Motion

   is necessary to provide the Debtor with financing necessary to continue timely development of

   the real property that is the subject of this case in order to meet the contingencies contained in

   one or more ground leases, meet the conditions imposed by the DIP lender to promptly obtain a




   MOTION FOR EXPEDITED CONSIDERATION REGARDING MOTION FOR EXPEDITED CONSIDERATION
   REGARDING MOTION TO (I) ENTER INTO DEBTOR POSSESSION CREDIT AGREEMENT, (II) GRANT
   PRIMING LIENS UNDER CODE SEC. 364(D), AND (III) PROVIDE RELATED RELIEF — Page 1
                                                                                         1937411.DOCX [1]
21-30107-hcm Doc#25 Filed 03/26/21 Entered 03/26/21 16:24:37 Main Document Pg 2 of 4




   DIP financing order, and to resolve the lien claims of the first lien holder, City Bank and second

   lien holder New Mexico Real Estate Advisors, Inc.

          3.      PDG-P seeks entry of a final order at the expedited hearing.

          4.      Certificate of Conference. A certificate of conference appears below. The two

   lien holders involved with the Debtor’s deal property, City Bank and New Mexico Real Estate

   Advisors, Inc, both consent to expedited consideration of the DIP Motion.

          5.      Time estimate for hearing. Thirty (30) minutes or less.

          6.      Deadline for when hearing is needed: A hearing is needed by April 12, 2021 or

   April 13, 2021 in order to provide the Debtor with opportunity to close at the earliest date

   possible after providing at least 14 days of notice, and thereby provide the financing necessary to

   continue the development of the property, and to resolve the liens of City Bank and New Mexico

   Real Estate Advisors, Inc at the earliest date possible. April 12, 2021 or April 13, 2021 possibly

   also would coincide with the next available El Paso docket and hearing dates.

          7.      Date when all parties are available: Counsel for City Bank, New Mexico Real

   Estate Advisors, Inc., and the undersigned are available April 12, 2021 or April 13, 2021.

          8.      A proposed form of order accompanies this motion.



                                    {continued on following page}




   MOTION FOR EXPEDITED CONSIDERATION REGARDING MOTION FOR EXPEDITED CONSIDERATION
   REGARDING MOTION TO (I) ENTER INTO DEBTOR POSSESSION CREDIT AGREEMENT, (II) GRANT
   PRIMING LIENS UNDER CODE SEC. 364(D), AND (III) PROVIDE RELATED RELIEF — Page 2
                                                                                          1937411.DOCX [1]
21-30107-hcm Doc#25 Filed 03/26/21 Entered 03/26/21 16:24:37 Main Document Pg 3 of 4




   Dated: March 26, 2021                    Respectfully submitted:

                                            WEYCER, KAPLAN, PULASKI & ZUBER, P.C.

                                            By:     /s/ Jeff Carruth
                                                  JEFF CARRUTH (TX SBN:. 24001846)
                                                  3030 Matlock Rd., Suite 201
                                                  Arlington, Texas 76105
                                                  Telephone: (713) 341-1158
                                                  Fax: (866) 666-5322
                                                  E-mail: jcarruth@wkpz.com

                                            PROPOSED ATTORNEYS FOR
                                            PDG PRESTIGE, INC.

                                CERTIFICATE OF CONFERENCE
           The undersigned certifies that he communicated with counsel for City Bank and New
   Mexico Real Estate Advisors, Inc. prior to the filing of the Motion for Expedited Hearing. Both
   parties consent to expedited consideration on April 12, 2021 or April 13, 2021.

                                                        /s/ Jeff Carruth
                                                        JEFF CARRUTH



                                    CERTIFICATE OF SERVICE
            The undersigned hereby certifies that a true and correct copy of the foregoing was served
   on March 26, 2021 (1) by electronic notice to all ECF users who have appeared in this case to
   date (2) by regular mail to all parties appearing in the attached address list (i.e. mailing matrix)
   obtained from the Court’s PACER facility. A separate certificate of service with copies of this
   lists will be filed.

                                                        /s/ Jeff Carruth
                                                        JEFF CARRUTH




   MOTION FOR EXPEDITED CONSIDERATION REGARDING MOTION FOR EXPEDITED CONSIDERATION
   REGARDING MOTION TO (I) ENTER INTO DEBTOR POSSESSION CREDIT AGREEMENT, (II) GRANT
   PRIMING LIENS UNDER CODE SEC. 364(D), AND (III) PROVIDE RELATED RELIEF — Page 3
                                                                                           1937411.DOCX [1]
21-30107-hcm Doc#25 Filed 03/26/21 Entered 03/26/21 16:24:37 Main Document Pg 4 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     EL PASO DIVISION

    IN RE:                                         §
                                                   §
    PDG PRESTIGE, INC.,                            §                  Case No. 21-30107
                                                   §
    Debtor.                                        §
                                                   §

          ORDER GRANTING MOTION FOR EXPEDITED CONSIDERATION
          REGARDING MOTION OF DEBTOR TO (I) ENTER INTO DEBTOR
          POSSESSION CREDIT AGREEMENT, (II) GRANT PRIMING LIENS
          UNDER CODE SEC. 364(D), AND (III) PROVIDE RELATED RELIEF (RE:
          DOCKET NO. 24, 25)

           On this day came on for consideration Motion for Expedited Consideration Regarding
   Motion for Expedited Consideration Regarding Motion to (I) Enter into Debtor Possession Credit
   Agreement, (II) Grant Priming Liens Under Code Sec. 364(d), and (III) Provide Related Relief
   (Docket No. 25) (the “Motion to Expedite”) regarding the Motion to (I) Enter into Debtor Possession
   Credit Agreement, (II) Grant Priming Liens Under Code Sec. 364(D), and (III) Provide Related
   Relief (Docket No. 24) (the “DIP Motion”) filed herein on March 26, 2021 by PDG-Prestige, Inc.,
   Debtor and Debtor in Possession herein. The Court finds and concludes that the Motion to Expedite
   should be granted.

          IT IS THEREFORE ORDERED THAT the Court shall conduct an expedited hearing
   on the DIP Motion at the date and time entered on the docket for this case. Movant shall be
   responsible for notice.

                                                  ###

   ORDER GRANTING MOTION FOR EXPEDITED CONSIDERATION REGARDING MOTION OF DEBTOR TO (I)
   ENTER INTO DEBTOR POSSESSION CREDIT AGREEMENT, (II) GRANT PRIMING LIENS UNDER CODE SEC.
   364(D), AND (III) PROVIDE RELATED RELIEF — Page 1                           1937411.DOCX [2]
